Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/16/2022 has been entered.
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 47-49, 51-53, 56-60, 62-34, 66-67 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Regan et al (US20080213872A1 published 09/04/2008; hereinafter Regan).
Regarding claim 47, Regan teaches a disposable single use nucleic acid extraction and purification cartridge (purification cartridge 62 – Fig. 3) comprising: 
a first channel (right barrel 134 – Fig. 3) containing a nucleic acid binding matrix (a silica pack 140 – Fig. 3) (the extracted nucleic acid can be delivered to the other barrel of the cartridge's body, where a silica pack 140 will bind the released genetic material – paragraph 54) disposed therein, wherein a first end of the cartridge (top of the right barrel 134 – Fig. 3) is configured to be inserted into a sample container holding a sample comprising biological material (the limitation “a container holding a sample” is not positively recited and is interpreted as unclaimed per MPEP 2115) such that an inner surface and an outer surface of the first end of the cartridge directly contact the sample (the limitation “configured to be inserted into a sample container” is interpreted as an intended use recitation and will read on a cartridge capable of performing the intended use per MPEP 2111) (top of the right barrel 134 is capable of being inserted into a container with samples and contacting the sample on the inside and outside surfaces – Figs. 2B-C), and wherein a second end of the cartridge (bottom of the right barrel 134 – Fig. 3) is configured to connect in a reversible fashion to a flow-through automated instrument (the limitation a “flow-through automated instrument” is not positively recited and is interpreted as unclaimed per MPEP 2115) that controls fluid flow through the cartridge (the limitation “configured to connect in a reversible fashion” is interpreted as an intended use recitation and will read on a cartridge capable of performing the intended use per MPEP 2111) (bottom of the right barrel 134 is capable of being connected reversibly to a flow through instrument – Fig. 3).
Regarding claim 48, Regan teaches the disposable single use nucleic acid extraction and purification cartridge of claim 47, wherein the first channel (right barrel 134 – Fig. 3) is functionalized with a ligand (other materials aside from silica may be used to bind the nucleic acid ... must be coated with oligo dT strands for capturing mRNA or specific oligonucleotides for capturing specific sequences – paragraph 48) that binds to a target in a sample (the right barrel contains a silica pack 140 – paragraph 48).
Regarding claim 49, Regan teaches the disposable single use nucleic acid extraction and purification cartridge of claim 47, wherein the first channel is configured to receive vibration and/or sonication to disrupt a sample (the limitation “configured to receive vibration and/or sonication to disrupt a sample” is interpreted as an intended use recitation and will read on a cartridge capable of performing the intended use per MPEP 2111) (purification cartridge 62 is capable of receiving sonication - paragraph 80). 
Regarding claim 51, Regan teaches the disposable single use nucleic acid extraction and purification cartridge of claim 47, wherein the first channel (right barrel 134 – Fig. 3) further contains a filter disposed therein (a silica pack 140 binds to nucleic acids and acts as a filter – paragraph 48).
Regarding claim 52, Regan teaches the disposable single use nucleic acid extraction and purification cartridge of claim 47, wherein the nucleic acid binding matrix is selected from the group consisting of silica, borosilicate glass, sol-gel, silanol-functionalized surface, and an anion-exchange resin (silica pack 140 and other materials aside from silica may be used to bind the nucleic acid … in many forms including resins, pack beds, fibers, and micro-channels – paragraph 48).
Regarding claim 53, Regan teaches the disposable single use nucleic acid extraction and purification cartridge of claim 47, wherein the nucleic acid binding matrix comprises a nucleic acid binding probe (other materials aside from silica may be used to bind the nucleic acid … oligo dT strands for capturing mRNA or specific oligonucleotides for capturing specific sequences – paragraph 48) or aptamer.
Regarding claim 56, Regan teaches the disposable single use nucleic acid extraction and purification cartridge of claim 47, further comprising a second channel (left barrel – Fig. 3) containing a filter disposed therein(cartridge's filters (136 & 138) and silica pack 140 – paragraph 28), wherein the second channel is connected to the first channel (soluble material passes through the left barrel 132 and delivered past junction 74, which is a four-way open valve, and into line 75, then direction of the syringe pump 24 is reversed, and the material flows through sample valve 12 to line 118 leading into the right barrel 134 – paragraph 80 and Fig. 1B).
Regarding claim 57, Regan teaches the disposable single use nucleic acid extraction and purification cartridge of claim 56, wherein the second channel (left barrel 132– Fig. 3) is indirectly connected to first channel (right barrel 134 – Fig. 3) through a sample container (line 75 holds the lysed sample and indirectly connects the left and right barrels of the cartridge).
Regarding claim 58, Regan teaches the disposable single use nucleic acid extraction and purification cartridge of claim 56, wherein the second channel (left barrel 132 – Fig. 1A) is directly connected to the first channel (right barrel 134 – Fig. 1A) (junction 74 is a four-way open valve and directly connects the left barrel 132 to the right barrel 134 – Fig. 1A and paragraph 80).
Regarding claim 59, Regan teaches the disposable single use nucleic acid extraction and purification cartridge of claim 56, wherein the first channel is functionalized with a ligand that binds to a target in a sample (other materials aside from silica may be used to bind the nucleic acid … oligo dT strands for capturing mRNA or specific oligonucleotides for capturing specific sequences – paragraph 48).
Regarding claim 60, Regan teaches the disposable single use nucleic acid extraction and purification cartridge of claim 56, wherein the first channel is configured to receive vibration and/or sonication to disrupt a sample (the limitation “configured to receive vibration and/or sonication to disrupt a sample” is interpreted as an intended use recitation and will read on a cartridge capable of performing the intended use per MPEP 2111) (purification cartridge 62 is capable of receiving sonication - paragraph 80). 
Regarding claim 62, Regan teaches the disposable single use nucleic acid extraction and purification cartridge of claim 56, wherein the first channel (right barrel 134 – Fig. 3) further contains a filter disposed therein (a silica pack 140 binds to nucleic acids and acts as a filter – paragraph 48).
Regarding claim 63, Regan teaches the disposable single use nucleic acid extraction and purification cartridge of claim 56, wherein the nucleic acid binding matrix is selected from the group consisting of silica, borosilicate glass, sol-gel, silanol-functionalized surface, and an anion-exchange resin (silica pack 140 and other materials aside from silica may be used to bind the nucleic acid … in many forms including resins, pack beds, fibers, and micro-channels – paragraph 48).
Regarding claim 64, Regan teaches the disposable single use nucleic acid extraction and purification cartridge of claim 56, wherein the nucleic acid binding matrix comprises a nucleic acid binding probe (other materials aside from silica may be used to bind the nucleic acid … oligo dT strands for capturing mRNA or specific oligonucleotides for capturing specific sequences – paragraph 48) or aptamer.
Regarding claim 66, Regan teaches the disposable single use nucleic acid extraction and purification cartridge of claim 56, further comprising a third channel (left barrel 830 has a filter 828 coated with anti-CD 4 antibodies to bind T-helper cells – paragraph 69 and Fig. 8)(left barrel 132 corresponds to middle barrel 832 and right barrel 134 corresponds to right barrel 834 – paragraph 69 and Figs. 3 and 8) that selectively enriches for targets of interest (triple barrel cartridges 800 are useful for cases in which enrichment of a particular type of cells us required – paragraph 69), wherein the third channel is fluidically connected to the first and second channels (cells in the left barrel 830 is lysed and the lysed material is then passed over filters 138 & 136 in barrel 832, before the soluble material is passed over the silica pack 140 in barrel 834 – paragraph 69).
Regarding claim 67, Regan teaches the disposable single use nucleic acid extraction and purification cartridge of claim 47, wherein the first end of the cartridge (top of the right barrel – Fig. 3) has an inner diameter that is less than an inner diameter of the first channel (the top of the right barrel that is narrower than the body of the right barrel 134 housing a silica pack 140 – Fig. 3) at a position where the nucleic acid binding matrix is located (the right barrel 134 holds a silica pack 140 – Fig. 3).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 50 and 61 are rejected under 35 U.S.C. 103 as being unpatentable over Regan.
Regarding claim 50, Regan, teaches the disposable single use nucleic acid extraction and purification cartridge of claim 47.
Although Regan does not teach the first channel (right barrel 134 – Fig. 3) contains particles disposed therein to aid in the disruption of a sample, Regan teaches single barrel cartridge 600 (Fig. 6) contains particles disposed therein to aid in the disruption of a sample (operation of this cartridge would include lysing – paragraph 63 which states silica pack is provided therein which is interpreted as particles). It would be advantageous to add the lysing agent from the single barrel cartridge 600 to the right barrel 134 to gain the additional lysing function.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the right barrel 134, as taught by Regan, with the lysing agent from the single barrel cartridge 600, taught by Regan, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Regan teaches multiple embodiments of the same invention.
Regarding claim 61, Regan teaches the disposable single use nucleic acid extraction and purification cartridge of claim 56. 
Although Regan does not teach wherein the first channel (the right barrel 134) contains particles disposed therein to aid in the disruption of a sample, Regan teaches a first channel (single barrel cartridge 600 – Fig. 6) contains particles disposed therein to aid in the disruption of a sample (operation of this cartridge would include lysing – paragraph 63 which states silica pack is provided therein which is interpreted as particles). It would be advantageous to add the lysing agent from the single barrel cartridge 600 to the right barrel 134 to gain the additional lysing function.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the right barrel 134, as taught by Regan, with the lysing agent from the single barrel cartridge 600, taught by Regan, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Regan teaches multiple embodiments of the same invention.
Claims 54-55, 65 are rejected under 35 U.S.C. 103 as being unpatentable over Regan in view of Mielke et al (US20150353919A1 published 12/10/2015; hereinafter Mielke)
Regarding claim 54, Regan teaches the disposable single use nucleic acid extraction and purification cartridge of claim 47.
However, Regan does not teach wherein the first channel contains a dried reagent disposed therein for lysis of a sample.
Mielke teaches wherein the first channel (mixing chamber 212 – Fig. 10A) contains a dried reagent disposed therein for lysis of a sample (a dried component selected from the group consisting of a detergent, a reducing agent, and a cell-wall lysis enzyme – claim 16). It would be advantageous to use a dried reagent to gain longer shelf life and facilitate transportation.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the right chamber, as taught by Regan, by adding a dried cell-wall lysis enzyme, taught by Mielke, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Regan and Mielke both teach devices for processing biological samples.
Regarding claim 55, Regan, modified by Mielke, teaches the disposable single use nucleic acid extraction and purification cartridge of claim 54, wherein the dried reagent is an enzyme (a cell-wall lysis enzyme – Mielke claim 16).
Regarding claim 65, Regan teaches the disposable single use nucleic acid extraction and purification cartridge of claim 56. 
However, Regan, does not teach wherein the first channel contains a dried reagent disposed therein for lysis of a sample.
Mielke teaches wherein the first channel (mixing chamber 212 – Fig. 10A) contains a dried reagent disposed therein for lysis of a sample (a dried component selected from the group consisting of a detergent, a reducing agent, and a cell-wall lysis enzyme – claim 16). It would be advantageous to use a dried reagent to gain longer shelf life and facilitate transportation.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the right chamber, as taught by Regan, by adding a dried cell-wall lysis enzyme, taught by Mielke, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Regan and Mielke both teach devices for processing biological samples.
Response to Arguments
Applicant's arguments filed 09/16/2022 have been fully considered but they are not persuasive. 
Point 1: In response to applicant's argument that the Regan art does not teach “a first end configured to be inserted into a sample container such that an inner surface and an outer surface of the first end directly contact the sample”, the examiner point out that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. The limitation “configured to be inserted into a sample container such that an inner surface and an outer surface of the first end of the cartridge directly contact the sample” is interpreted as an intended use recitation and will read on a cartridge capable of performing the intended use per MPEP 2111 and Regan teaches the top of the right barrel 134 is capable of being inserted into a container with samples and contacting the sample on the inside and outside surfaces (Figs. 2B-C). Furthermore, the limitation “a container holding a sample” is not positively recited and is interpreted as unclaimed per MPEP 2115. 
Applicant’s addition arguments with respect to the 103 rejections of the claims have been considered; but are render moot because Applicant(s) arguments do not apply to the current grounds of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINGCHEN SHI whose telephone number is (571)272-2538. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 5712727129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.C.S./Examiner, Art Unit 1796                  

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797